Citation Nr: 0947690	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to service connection for a history of 
abnormal pap smears, irregular vaginal bleeding, and 
condylomas (gynecological disability).

3.  Entitlement to an initial rating in excess of 20 percent 
for status post thoracic spine vertebral and rib fractures 
with scoliosis (back disability).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2003.  

These matters are before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In May 2005, the Veteran provided testimony at a hearing at 
the Las Vegas, Nevada RO before the undersigned.

Regarding the claim of entitlement to an increased rating for 
a thoracic spine disability, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
distinction must be made between a Veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the issue on appeal was placed in 
an appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies to this appeal.  Hence, the Board has styled 
this rating question accordingly.

One matter also shown to have been perfected for appeal, 
entitlement to service connection for recurrent warts of the 
foot, thigh, and tongue was withdrawn by the Veteran during a 
pre-conference hearing which preceded the May 2005 hearing.  

In April 2007, this case was remanded by the Board for 
additional development and adjudication.  At that time, the 
Board noted that, in March 2006, the Veteran submitted a 
February 2006 memorandum from a VA nurse to the effect that, 
since August 2005, the Veteran was treated by VA for a mood 
disorder related to her service connected problems regarding 
her status post thoracic spine disorder.  The Board construed 
this record and the Veteran's written note on it, as a claim 
for service-connection for a psychiatric disorder as due to 
her service-connected thoracic spine disability and referred 
it to the RO for appropriate development and adjudication.  
However, the RO has not yet considered this claim and, in 
September 2009, the Veteran submitted a statement expressing 
her desire to add a claim for entitlement to service 
connection for a psychiatric disability, to include 
depression.  This matter is again referred to the RO for 
appropriate development and adjudication.  

The issues of entitlement to service connection for 
tachycardia and a gynecological disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The service-connected status post thoracic spine vertebral 
and rib fractures with scoliosis is not shown to be 
manifested by severe lumbosacral strain manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for status post thoracic spine vertebral and rib fractures 
with scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in October 2003, and May and September 2007, 
the RO provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
her claim, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was also generally invited to send 
information or evidence to VA that may support her claim, was 
advised of the basic law and regulations governing the 
claims, the basis for the decisions regarding the claim, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's initial increased rating claim, the Board observes 
that in Dingess v. Nicholson, the Court recently held that 
upon receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the Veteran's claim for an initial 
higher disability rating for her back disability; and under 
the circumstances, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service records, post-service 
medical and treatment records, VA examinations, and 
statements submitted by the Veteran and her representative in 
support of the claim.  VA has also fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of her claim and did in fact participate, including 
testifying during a hearing before the undersigned in May 
2005. Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.



II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes her written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where 
the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  In 
this regard, the Board also acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Ratings Schedule, 
the diagnosed condition will be evaluated by analogy to 
closely-related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's back disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5235, which is part 
of the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

This formula provides that, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching, in 
the area of the spine affected by the residuals of injury or 
disease:  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, 

a 40 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the Veteran 
objectively manifested service connected neurologic symptoms 
as a consequence of her service-connected back disability.

The Veteran's disability could also be evaluated under 
Diagnostic Code 5243.  Under this code, evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence regarding the Veteran's back disability 
consists primarily of post-service treatment records and VA 
examinations dated in February 2004 and November 2008.  

The February 2004 examination report notes the Veteran's 
medical history of a motor vehicle accident in which she 
sustained a vertebral fracture to her thoracic spine.  The 
Veteran underwent subsequent surgery with fusion and rod 
placement for stabilization of the fracture area.  The 
Veteran reported daily pain with flare-ups usually once a day 
that lasted up to six hours.  She walked unaided and used no 
bracing.  She could walk an unlimited distance and was 
indicated to have no unsteadiness or falls due to her back.  
She had difficulties with her activities of daily living that 
would be bathing, as she had difficulty twisting and reaching 
her back.  It was noted that the Veteran was retired from an 
occupation.  

Objectively, her gait was normal.  Range of motion testing 
revealed forward flexion to 90 degrees with pain, extension 
to 30 degrees with pain, right and left lateral flexion each 
to 30 degrees with pain, and right and left lateral rotation 
to 45 degrees with pain.  The Veteran was noted to be limited 
by pain after repetitive exercises but had no loss of motion.  
The examiner indicated that if the Veteran continued to do 
these activities, she would lose 15-20% range of motion.  
Because of the medications she used, the Veteran had no 
incapacitation to report.  

Sensory examination, to include sacral segments, was normal, 
and motor strength was strong bilaterally and equal in the 
upper and lower extremities.  The examiner stated that there 
was no involvement of the spinal nerves and the Veteran 
reported normal bladder and bowel functioning.  The pertinent 
diagnosis was status post thoracic spine vertebral fracture 
with Harrington rod fixation.  

The Veteran was underwent another VA examination in November 
2008.  The examiner indicated that the Veteran's claims file 
was reviewed in connection with the examination.  The Veteran 
was noted to have been in a motor vehicle accident in 1998 in 
the service.  Due to the injuries sustained from the 
accident, she sustained a fracture to her thoracic spine, 
which required open reduction internal fixation using the 
Harrington rods, bone graft and fusion from the pelvic 
region.  The Veteran complained of pain and stiffness 
throughout the entire spine.  Pain was noted to vary with 
activity, and included pulling pain associated with muscle 
spasm.  The Veteran received physical therapy, a TNS unit, 
and epidural blocks in 2004 and 2007.  She also received pain 
management treatments.  The Veteran reported feeling 
unsteady, but had no history of falls.  The Veteran walked 
without the aid of a cane, walker, or crutches, and did not 
wear back supports or braces.  

Upon examination of the thoracolumbar spine, the Veteran was 
noted to have range of motion as follows:  forward flexion to 
60 degrees, with pain beginning at 30 degrees and reduction 
to 40 degrees upon repetitive movement; extension to 15 
degrees; left lateral flexion to 25 degrees; right lateral 
flexion to 20 degrees, and right and left lateral flexion to 
30 degrees.  Repetitive movement caused a loss of 5 degrees 
of left lateral flexion.  After repetitive usage, localized 
tenderness, guarding, and muscle spasm did increase in 
intensity, however, spinal contour was preserved and there 
was no change in the Veteran's gait pattern.  Neurological 
examination indicated that sensory perception to light touch 
was intact in the upper extremities and well as the lower 
sacral segment.  In addition, motor assessment of the upper 
and lower extremities indicated satisfactory in muscle tone 
and strength.  No pathological reflexes were noted.  No signs 
of radiculopathy were present.  

The Veteran was diagnosed with status post postoperative open 
reduction internal fixation for fractures of the thoracic 
spine with Harrington rod installation and spinal fusion, 
with residuals.  The examiner indicated that repetitive 
movement of the thoracolumbar spine caused additional loss of 
range of motion of 20 degrees of forward flexion and 5 
degrees of left lateral flexion.  These functions were 
additionally limited by pain following the repetitive use 
with the pain causing the major functional impacts.  

Based in the foregoing competent medical evidence, the Board 
finds that a higher initial evaluation for the Veteran's 
service-connected back disability is not warranted.  

In order to warrant a higher evaluation for intervertebral 
disc syndrome, the Veteran's back condition must be 
productive of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Here, while flare-ups were noted in the 
Veteran's condition, neither the 2004 nor 2008 VA examiner 
indicated that there was a history of medically prescribed 
bed rest within the past 12 months.  

Further, in order to warrant a higher evaluation under the 
new General Rating Formula for Diseases and Injuries of the 
Spine, there must be competent medical evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; 
unfavorable ankylosis of the entire thoracolumbar spine; or 
unfavorable ankylosis of the entire spine.  

Here is no objective medical evidence of record to reflect 
that the Veteran had forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent evaluation 
under the regulations currently in effect.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  While the Board notes 
that the Veteran did have Harrington rod installation and 
spinal fusion, the medical evidence does not indicate 
favorable or unfavorable ankylosis of the entire spine or 
thoracolumbar spine.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service- connected back disability are contemplated in the 
assigned 20 percent rating.  While the February 2004 VA 
examiner noted that the Veteran had some difficulty twisting 
and reaching her back while bathing, and in November 2008, 
the VA examiner said that repetitive movement of the spine 
caused an additional loss of range of motion of 20 degrees of 
forward flexion and 5 degrees of left lateral flexion, there 
is no indication that pain, due to disability of the lumbar 
spine, caused functional loss greater than that contemplated 
by the currently assigned 20 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not 
for assignment.  Spurgeon.

Moreover, as noted above, there is no objective medical 
evidence throughout the appeal period showing that the 
Veteran has a neurological impairment stemming out of the 
service-connected back disability.  As such, a separate 
rating is not warranted.  See Note 2 to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243

Given the facts above, the Veteran's back disability does not 
warrant an initial rating in excess of 20 percent under any 
of the pertinent rating criteria.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  

In view of the holding in Fenderson, and, based upon the 
record, the Board finds that at no time since the Veteran 
filed her original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

The Board notes that the record does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
disability so as to warrant assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that there is no showing that the Veteran's disability has 
resulted in marked interference with employment, e.g., wage 
statements, sick leave records.  In addition, there is no 
showing that the disability has necessitated frequent periods 
of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
her service-connected disabilities.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as her total combined evaluation 
for her service-connected disabilities is 30 percent 
disabling.  And the Veteran's medical records do not indicate 
that she is otherwise unemployable due to her service-
connected disabilities.  In this regard, the Board notes that 
during her November 2008 VA cardiac examination, the Veteran 
was noted to have been recently laid off from her job as a 
secretary secondary to the poor economy.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

An initial rating in excess of 20 percent for status post 
thoracic spine vertebral and rib fractures with scoliosis, is 
denied.


REMAND

After a careful review of the claims folder, the Board has 
determined that, unfortunately, the Veteran's claims for 
service connection for tachycardia and a gynecological 
disability must again be remanded to the RO to clarify 
recently received medical evidence, prior to appellate 
consideration.  

First, the Veteran asserts that she has tachycardia that is 
related to her period of military service.  She contends that 
she had this disorder in service and currently has it.  The 
Board notes that tachycardia is excessive rapidity in action 
of the heart; the term usually is applied to a heart rate 
above 100 beats per minute in an adult.  Dorland's 
Illustrated Medical Dictionary, 1665 (28th ed. 1994).

The report of a VA cardiac examination conducted in February 
2004 shows that diagnostic test findings, including 
electrocardiogram (ECG) and echocardiogram, were reported to 
be normal.  A diagnosis of prior history of tachycardia was 
supplied.  

A March 2005 VA progress note shows that the Veteran abruptly 
went into tachycardia while being treated in a "PACU" 
(postanesthesia care unit).  

During her May 2005 hearing, the Veteran submitted into 
evidence of a journal of tachycardia events she suffered 
within the past two years.  

While tachycardia was not diagnosed in the course of the 
February 2004 VA examination, it was subsequently diagnosed 
in March 2005.  In April 2007, the Board remanded the 
Veteran's claim to determine the etiology of any diagnosed 
tachycardia disorder found to be present, to include if a 
relationship existed between any currently diagnosed 
tachycardia and her period of military service.  

In November 2008, the Veteran underwent a VA cardiology 
examination.  The examiner indicated that the Veteran's 
claims file was reviewed.  The examiner noted the Veteran's 
relevant medical history.  In February 2004, the Veteran was 
indicated to have undergone myocardial perfusion test and an 
echocardiogram.  These tests were both indicated to be 
normal.  The examiner noted that the Veteran apparently 
developed tachycardia following one of her surgical 
procedures.  The examiner indicated that the Veteran was in 
the hospital at the time and had rapid tachycardia lasting 
about half an hour.  She had to have intravenous medication 
to stop the tachycardia.  Since then, the Veteran reported 
that she had eight episodes of tachycardia that year lasting 
up to three hours.  She indicated that the episodes would 
subside spontaneously.  

Upon examination, the Veteran's heart rate was indicated to 
be regular without murmurs or gallops, and no friction rubs 
or clocks.  There was no edema of the extremities.  An EKG 
revealed sinus rhythm at 99 per minute with general low 
voltage.  The EKG was otherwise unremarkable with no evidence 
of pre-excitation.  The Veteran was given an impression of 
history of recurrent tachycardia, most likely 
supraventricular tachycardia.  In this regard, the examiner 
stated that he suspected that the medication the Veteran 
received intravenously following her surgery was probably 
adenosine.  The examiner also noted that the episodes were 
rather infrequent, only seven this year, after three years, 
and that this was when she was off of anti-arrhythmic 
therapy.  Echocardiogram results were normal, with normal 
chamber size, normal left ventricular function, and no 
evidence of mitral valve prolapse.  Cardiolite stress testing 
noted 10.9 METS of energy expenditure, heart rate of 89% of 
predicted, physiological blood pressure response, and no 
ectopy, chest pains or evidence of ischemic ST-T changes.  
SPECT testing was entirely normal.  The examiner stated that 
he found no evidence of any significant underlying organic 
heart disease.  He ordered a 24-hour Holter monitor, stating 
that there was a need for documentation as to the nature of 
the arrhythmia.  

Additional testing was conducted.  The 24-hour Holter monitor 
recording was indicated to be within normal limits.  There 
was normal sinus with an average rate of 94 per minute and no 
symptoms.  The fast heart rate was indicated to represent 
sinus tachycardia.  There was no evidence of any atrial or 
ventricular arrhythmias, and no evidence of atrio-ventricular 
block.  Additional records were reviewed which indicated 
several EKGs past episodes of tachycardia.  

A July 2009 EKG noted palpations, episodic with negative nuc 
stress and echo with normal LV function.  

However, the Board notes that the current medical evidence in 
this case is unclear as to whether the Veteran has a current 
disability manifestd by tachycardia, whether tachycardia is a 
separate disability (as opposed to a symptom of another 
underlying condition), and if so, whether the Veteran has a 
currently diagnosed cardiac disability that had its onset in 
active service, or within one year of her discharge from 
active service.  Further clarification is warranted.

The Board notes that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability. Without a pathology to 
which the symptoms of the Veteran's chest pain can be 
attributed, there is no basis to grant service connection.  
Without a pathology to which the complaints can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); see also 38 C.F.R. 
§ 3.303(c).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a current diagnosis, a claim of service 
connection for such conditions cannot be sustained).  

Second, concerning the Veteran's claim for service connection 
for history of abnormal pap smears, irregular vaginal 
bleeding, and condylomas, the Board observes that her service 
medical records document numerous instances of gynecological 
treatment that showed the presence of several abnormal pap 
smear test results, irregular bleeding, and condyloma.  One 
such record, dated in August 1984, shows that following a 
cervical biopsy, minimal focal cervical dysplasia and 
cervicitis was diagnosed.  Another record, dated in August 
1990, shows that the Veteran underwent a surgical procedure, 
at which time laser ablation of vulvar condylomas was 
performed. 

The report of a February 2004 VA gynecological examination 
includes diagnoses of abnormal pap smears dating back to 
1983, with cryosurgery in 1984; dysfunctional uterine 
bleeding; condyloma; and status post cryo of the cervix and 
vagina.  An opinion as to the etiology of these diagnosed 
disorders was not supplied.  

A May 2005 letter from the MOC Federal Hospital, written by 
an obstetric/gynecologic (OB/GYN) physician indicates that 
the Veteran was treated for dysfunctional uterine bleeding 
that "may have been caused by her [inservice] cyro treatment 
of her cervical dysplasia."  At her May 2005 hearing, the 
Veteran essentially attributed her current gynecological 
problems to this cryosurgery.  

Pursuant to the Board's April 2007 remand, the Veteran was 
afforded a VA gynecological examination dated in November 
2008.  She was noted to have missed her menstrual cycles for 
three or more months and indicated that there had been a 
lengthening of time between cycles.  The Veteran also had 
complaints of some weight gain, nausea, constipation with 
occasional hot flushes.  The Veteran also reported a history 
of abnormal pap smears, and a history of cervical dysplasia.  
Upon examination, the vagina was indicated to have normal 
rugae, there was normal epithelium, and the cervix was noted 
to show no obvious raised lesions.  The Veteran was noted to 
have minimal to no pain on cervical motion, and the uterus 
was normal size and nontender to palpation.  There was no 
bleeding from os.  In addition, the cytobrush was easily 
passed into the os, which the examiner stated led him to 
believe that there was little or no cervical stenosis.  The 
examiner also noted the previous treatment for cervical 
dysplasia, with apparently no recurrence.  And the examiner 
indicated no stenotic cervical os, but noted that he would 
like more testing to be able to render a diagnosis.  The 
examiner stated, however, that it was least as likely as not 
that the "diagnosed disorder" was related to the Veteran's 
active military service and "very probably to include the 
in-service cryo treatment for cervical dysplasia done at that 
time."  

Because the November 2008 examiner indicated that the 
Veteran's claims file had not been available for review, the 
RO requested that the examiner review the Veteran's claims 
files and file an additional report in connection with the 
claim.  

An additional VA report was filed in February 2009.  The 
examiner indicated that a review of the claims file showed 
that the Veteran had abnormal pap smears.  She had a 
colposcopy, and there appeared to have been no dysplasia at 
the time.  However, she did show a polyp which was removed 
with endocervical curettage.  She also had an endometrial 
biopsy.  No subsequent pathology was indicated.  The examiner 
then stated that, after reading the Veteran's claims file, 
the Veteran's regular bleeding was ascribed to the 
possibility of the cervical polyp.  However, the cervical 
polyp was indicated to have no correlation with the Veteran's 
abnormal pap smears or her condyloma.  The examiner also 
noted that the Veteran was treated in service for an external 
condyloma, related to human papillomavirus, presented as 
either condylomal abnormal pap smears or other 
considerations.  The examiner stated that these diagnoses 
were service-related.  As to cryogenic treatment for cervical 
dysplasia, the examiner indicated that it was not likely that 
her cryotherapy caused the Veteran to have cervical bleeding.  
As to the Veteran's missed menstrual cycles and other 
symptoms, the examiner indicated that this was probable 
current postmenopausal bleeding.  

The VA examiner stated that the Veteran's abnormal pap smears 
and regular vaginal bleeding were likely service related, and 
that the Veteran's external condylomata was service related, 
as was the in-service cryogenic treatment for cervical 
dysplasia.  

However, the Board finds further clarification of the recent 
medical opinion is needed.  The Board notes that the medical 
evidence is unclear as to what current gynecological 
conditions the Veteran may have, if any, and whether such 
disabilities may have had their onset in service.  Notably, 
while the Veteran was noted to have a possible cervical polyp 
in service, the recent VA examiner stated that the cervical 
polyp was indicated to have no correlation with her abnormal 
pap smears or her condyloma.  And while the VA examiner 
indicated that the Veteran was treated in service for an 
external condyloma and that this may have presented as either 
condylomal abnormal pap smears or other considerations, on 
examination the Veteran was noted to have no evidence of 
condyloma.  The VA examiner also noted no bleeding at that 
time of the examination.  And as to cryogenic treatment for 
cervical dysplasia, the examiner indicated that it was not 
likely that her cryotherapy caused the Veteran to have 
cervical bleeding.  The VA examiner also indicated that the 
Veteran's missed menstrual cycles, heavy bleeding, and other 
symptoms were probable current postmenopausal symptoms, but 
also indicated that the Veteran's abnormal pap smears, 
regular vaginal bleeding, and other diagnoses were likely 
service related.  Further clarification is needed as to 
whether the Veteran has a currently diagnosed disorder 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folders to be reviewed 
by the VA cardiac examiner who prepared 
the November 2008 VA examination report, 
or another cardiologist if, and only if, 
that examiner is unavailable, to render 
an opinion as to whether the Veteran has 
a currently diagnosed cardiac disorder 
that is related to or had its onset 
during service or within one year of her 
discharge from active service.  A 
clinical examination of the Veteran 
should be conducted only if deemed 
necessary by the examiner.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The examiner should provide a detailed 
account of any currently diagnosed 
cardiac disorder(s) found to be present, 
and the manifestations of each detailed 
cardiac disability, including whether the 
Veteran has a disorder manifested by 
tachycardia.

The examiner is requested to state 
whether tachycardia is, in and of itself, 
a separate cardiac disability, or whether 
tachycardia is a symptom of another 
underlying disability.  If it is a 
symptom, the examiner is asked to 
identify what condition(s) may cause the 
Veteran's tachycardia, but only to the 
extent that the examiner indicates that 
this is a current problem for the 
Veteran.  

The examiner is also asked to state 
whether it is at least as likely as not 
(a 50 percent probability) that any 
currently diagnosed cardiac disability is 
related to or had its onset in active 
service or within one year of the 
Veteran's discharge from active service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO should forward the Veteran's 
claims file for review by a VA 
gynecologist to determine the etiology 
of any currently diagnosed gynecological 
disabilities.  A clinical examination of 
the Veteran should be conducted only if 
deemed necessary by the VA physician-
examiner.  The claims files must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  

Based on a review of the case, the 
physician-examiner is specifically 
requested to state whether the Veteran 
has any currently diagnosed 
gynecological disorder (s) manifested by 
a history of abnormal pap smears, 
irregular vaginal bleeding, and 
condylomas, or another gynecological 
disorder   

The examiner should proffer an opinion, 
with supporting analysis, as to whether 
it is at least as likely as not (a 50 
percent or more probability) that any 
current gynecological disorders had 
their onset in service or whether such a 
conclusion is unlikely (less than a 50 
percent probability).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


